Exhibit 10.9
December 22, 2010
Wayne P. Hall
777 Post Oak Boulevard, Suite 910
Houston, Texas 77056

   Re:   Agreement and General Release

Dear Wayne:
     You are resigning your employment with Magnum Hunter Resources Corporation
(the “Company”) effective as of December 31, 2010. You and the Company have
reached an agreement concerning certain issues relating to your employment and
the termination of your employment. It is, therefore, appropriate that we record
our understanding of these agreements, which are set forth herein.
     This letter, then, states the mutual agreement of the Company (for itself,
its predecessors, successors, affiliates, partial affiliates, shareholders,
officers, directors, agents, representatives, and employees, all individually
and in their official capacities), on the one hand, and you, Wayne P. Hall (for
yourself, your spouse, executors, heirs, beneficiaries, representatives,
personal representatives, successors, assigns, legatees, and anyone claiming by
or through you), on the other hand, regarding the termination of your employment
with the Company, as follows.
     A. Your Agreements.
     By signing this letter, which is an agreement and general release (this
“Agreement”), you knowingly and voluntarily acknowledge, agree to and represent
and warrant the following, effective as of December 31, 2010:
     1. You hereby resign as a director, officer and employee of the Company,
and in all other capacities with respect to the Company and its affiliates, all
effective as of the close of business on December 31, 2010.
     2. You agree that certain payments to be made to you by the Company
hereunder are monies and benefits to which you are not entitled under any policy
or custom of the Company and that such payments constitute full and fair
consideration for the agreements, restrictions, representations, warranties, and
waivers of rights and claims and the releases stated in this Agreement; that you
have not assigned to any other person or entity any of the rights and claims
waived and released in this Agreement; that you have full right and authority to
grant the waivers and releases in this Agreement; and that there are no third
party claims or liens to which such payments under this Agreement may be
subject.
     3. This Agreement and the terms stated herein are agreed upon as an
amicable resolution of all matters arising between the Company and you, and
nothing in this Agreement

 



--------------------------------------------------------------------------------



 



shall constitute or be construed as an admission of any wrongdoing or liability
on your part or on the part of the Company.
     4. You have turned over to the Company all property belonging to the
Company (including trade secrets and all other confidential and proprietary
information; computer passwords, files, and computer discs; documents, notes,
correspondence, and other papers; keys; and all Company issued equipment). You
have not and will not damage or make copies of any Company property. If you
should find yourself in possession of any property of the Company, you will
return such property to the Company immediately.
     5. You will not make any statements about the Company or its affiliates or
any of their respective officers, directors, managers or employees which could
be construed by a reasonable person as negative. Nothing contained in this
paragraph is intended to prevent you from testifying truthfully in any legal
proceeding;
     6. You reaffirm all your continuing agreements and obligations in your
Employment Agreement executed by you on May 27, 2008, effective as of June 1,
2007 (the “Employment Agreement”), including your continuing agreements and
obligations in Article VI (Protection of Confidential Information), Article VII
(Non-Competition and Non-Solicitation Obligations) and Article VIII (Dispute
Resolution) thereof, as changed pursuant to Paragraph B.5. below. These
continuing agreements and obligations remain in full force and effect.
     7. To the full extent permitted by law, you (for yourself, your spouse,
executors, heirs, beneficiaries, representatives, personal representatives,
successors, assigns, legatees, and anyone claiming by or through you), upon
signing this Agreement, do immediately, completely, knowingly and voluntarily
release and forever discharge, and waive any right to recover from the Company
(including its predecessors, successors, affiliates, and partial affiliates, and
all its and their respective shareholders, agents, insurers, representatives,
and current and former employees, managers, officers, and directors, all
individually and in their official capacities) from and with respect to any and
all claims relating to or arising from your employment or other service and
termination of employment or other service with the Company or its affiliates
and any act that has occurred whether as of or prior to the date of the
execution of this Agreement in connection with any service that you may have
rendered or may have been requested to render to or on behalf of the Company or
its affiliates at any time; and this release shall be construed as broadly as
possible and shall include without limitation any (1) contractual or other
claims of employment, benefits, or payment you may have, if any; (2) claims, if
any, arising out of or in connection with the initiation, termination or
existence of your employment relationship with the Company or its affiliates or
any service performed on behalf of the Company or its affiliates; (3) claims, if
any, regarding wages and/or compensation in any form whatsoever, vacation,
leaves, bonuses, commissions, monies, perquisites, benefits, severance, or any
other item attributable to or arising in connection with your employment or
other service with the Company or its affiliates; and (4) without limitation,
claims, if any, arising under the following:

  •   The Age Discrimination in Employment Act of 1967, as amended;     •  
Title VII of the Civil Rights Act of 1964, as amended;     •   The Americans
with Disabilities Act of 1990, as amended;     •   The Fair Labor Standards Act
of 1938, as amended;

      AGREEMENT AND GENERAL RELEASE   PAGE 2

 



--------------------------------------------------------------------------------



 



  •   The Family and Medical Leave Act of 1993;     •   The Employee Retirement
Income Security Act of 1974 (ERISA), as amended (non-vested rights);     •   The
Sarbanes-Oxley Act of 2002;     •   The Occupational Safety and Health Act of
1970 (OSHA), as amended;     •   The National Labor Relations Act (NLRA), as
amended;     •   The Immigration Reform and Control Act (IRCA), as amended;    
•   The Uniformed Services Employment and Reemployment Rights Act;     •   The
Employee Polygraph Protection Act;     •   Texas Labor Code § 21.001, et seq.
(Texas Employment Discrimination);     •   Texas Labor Code § 61.001, et seq.
(Texas Pay Day Act);     •   Texas Labor Code § 62.002, et seq. (Texas Minimum
Wage Act);     •   Texas Labor Code § 401.001, et seq. specifically § 451.001
formerly codified as Article 8307c of the Revised Civil Statutes (Texas Workers’
Compensation Act and Discrimination Issues) (Retaliation);     •   Texas Genetic
Information and Testing Law;     •   Texas Communicable Disease Law;     •  
Texas Voting Leave Law;     •   Texas Political Activity Leave Law;     •  
Texas Jury Duty Leave Law;     •   Texas Court Attendance and Witness Duty Leave
Law;     •   Texas Emergency Evacuation Volunteers Law;     •   Texas Military
Leave and Re-Employment Rights Law;     •   Texas Coercion of Employee Trade
Law;     •   Texas Labor Relations Laws;     •   Dallas, Texas Code of Ordinance
Chapter 15B, §§ 15B-1 through 15B-6; Chapter 46, § 46-1 through 46-13;     •  
any other federal, state or local civil or human rights law or other local,
state or federal law, regulation or ordinance;     •   any public policy,
contract, tort, or common law (including without limitation those relating to
fraud, whistleblower, retaliation, negligent or intentional conduct of any
nature); or     •   any allegation for damages, costs, fees, or expenses,
including expert witness and attorneys’ fees incurred in these matters; provided
that nothing in this Paragraph A.7. shall be deemed to (i) release the Company
from its obligations under Paragraph B below or (ii) affect any rights you may
have as a former officer or director of the Company under any D&O insurance
policies of the Company or to indemnification under the Company’s organizational
documents.

     8. You agree not to prosecute any claims this Agreement purports to cover,
except to the extent that you seek to contest the validity of your waiver of
rights under the Age Discrimination in Employment Act.

      AGREEMENT AND GENERAL RELEASE   PAGE 3

 



--------------------------------------------------------------------------------



 



     9. You will not disclose either the fact of or the terms of this Agreement
except as may be required to comply with applicable law or to an attorney or tax
consultant with whom you choose to consult regarding your consideration of this
Agreement.
     10. You have received all vacation, leaves, wages, commissions, bonuses,
monies, benefits, perquisites, severance and whatever else of any nature you
contend or may contend are due to you from the Company and that you have made
reasonable efforts to understand fully the terms of this Agreement, including
the nature and extent of the claims released, and that you are freely and
knowingly, after adequate consideration, agreeing to its terms.
     11. The Company has made no representations to you concerning the taxable
status of any payments made under this Agreement; you are solely responsible for
tax liability, if any; and you will indemnify and defend the Company in
connection with any tax liability for such payments.
     12. You acknowledge that you have twenty-one (21) days to consider this
Agreement, but you may execute the Agreement at any time during that twenty-one
(21) day consideration period. After executing the Agreement, you further
acknowledge that you have seven (7) days in which to revoke your acceptance of
the Agreement by notifying the Company of your desire to revoke; provided,
however any such revocation must be in writing and received by the Company at
its headquarters (sent to the attention of the Senior Vice President and General
Counsel) by the close of business on such seventh (7th) day. You further
acknowledge you have been informed of your right to consult with counsel
regarding this Agreement and have been provided ample time to do so.
     B. Company Agreements.
     By signing this Agreement, the Company agrees to the following:
     1. You shall continue to receive your regular base salary, at the rate in
effect on the date hereof, through December 31, 2010, payable in accordance with
the Company’s standard payroll practices.
     2. You shall continue to receive your regular employee benefits, as in
effect on the date hereof, through December 31, 2010, in accordance with the
policies, practices and procedures of the Company.
     3. You shall be entitled to receive reimbursement, in accordance with the
Company’s current practices, for all reasonable out-of-pocket expenses incurred
by you in performing your customary duties and responsibilities as an officer or
employee of the Company through December 31, 2010.
     4. You shall be entitled to receive a payment from the Company in the
amount of $100,000, less applicable withholdings, representing a combination
severance payment and performance bonus for 2010, which shall be payable to you
in a lump sum in cash on or before the last to occur of (i) the eighth (8th) day
after you have signed and not revoked this Agreement and (ii) December 31, 2010.

      AGREEMENT AND GENERAL RELEASE   PAGE 4

 



--------------------------------------------------------------------------------



 



     5. Solely for the purposes of Paragraph 7.1(a) of the Employment Agreement,
(i) the term “Business Territories” shall mean the lands overlying the Eagle
Ford, Marcellus and Bakken formations, in whatever states or counties such
formations exist or are found to exist, and all basins and formations below the
surface of such lands, and (ii) the “Non-Compete Period” shall expire at the
close of business on June 1, 2011.
     6. All outstanding Company stock options held by you as of December 31,
2010, shall, to the extent vested and exercisable at December 31, 2010, remain
exercisable in full for the period ending on the respective expiration dates of
such stock options, subject to the provisions of the Company’s Amended and
Restated Stock Incentive Plan (“Vested Stock Options”). All outstanding Company
stock options held by you as of December 31, 2010, shall, to the extent not
vested or exercisable at December 31, 2010, terminate on such date.
     7. You shall have the right to transfer all or any portion of your Vested
Stock Options in accordance with, and subject to the requirements of, the
provisions of Section 14.3(c) of the Company’s Amended and Restated Stock
Incentive Plan, without further permission of the Company’s Compensation
Committee. It is understood and agreed that no such transfer shall affect the
expiration date of the transferred Vested Stock Options, which shall continue to
remain exercisable in full for the period ending on the respective expiration
dates of such options, subject to the provisions of the Company’s Amended and
Restated Stock Incentive Plan.
     C. General.
     The parties agree that this Agreement is performable in Texas and shall be
interpreted in all respects under the laws of the State of Texas (excluding its
choice of law rules) and jurisdiction and venue (location of any lawsuit) shall
be solely in Harris County, Texas.
     THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND THE GENERAL
RELEASE LANGUAGE HEREIN AND DESIRE TO ENTER INTO THIS AGREEMENT. HAVING ELECTED
TO SIGN THIS AGREEMENT AND RECEIVE THE CONSIDERATION DESCRIBED HEREIN, WAYNE P.
HALL FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE
AGAINST THE COMPANY AND THOSE PERSONS AND ENTITIES DESCRIBED IN PARAGRAPH 6
ABOVE AS OF THE DATE WAYNE P. HALL SIGNS THIS AGREEMENT.

      AGREEMENT AND GENERAL RELEASE   PAGE 5

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
AGREEMENT AND GENERAL RELEASE
     IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Agreement on the date set forth below.

         
 
 
Wayne P. Hall  
 
       
 
 
Date  

            Magnum Hunter Resources Corporation
      By:         Name:         Title:                 Date  

      AGREEMENT AND GENERAL RELEASE    

 